Citation Nr: 0606774	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-20 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her mother


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in March 2002.  

The issues of service connection for bilateral hearing loss 
and tinnitus addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a left knee disorder.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  The veteran was provided notice in 
March 2001, prior to the decision on this claim.  The Court 
also stated that an appellant does have the right to VCAA 
content-complying notice and proper subsequent VA process.  
The veteran was also apprised of the pertinent regulation 
relating to the VCAA, 38 C.F.R. § 3.159, in the Statement of 
the Case issued in June 2003.  This regulation sets forth the 
requirement that VA request that the veteran provide any 
evidence or information related to her claim.  

These notices collectively included the type of evidence 
needed to substantiate claims of service connection, namely: 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The veteran was informed that VA 
would obtain service medical records, VA records, and records 
of other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. 
§ 3.159(c)(4), VA will provide a medical examination if an 
examination is necessary to decide the claim.  VA general 
medical and orthopedic examinations were conducted in 
December 2000.  In response to the initial VCAA letter, the 
veteran stated in April 2001 that she had no additional 
evidence to submit.  Moreover, at her December 2003 personal 
hearing at the RO, she again reiterated that she had no 
treatment for a left knee problem since service.  As the 
veteran has not identified additional evidence, and as there 
is otherwise no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.

The Board notes that the veteran has several active claims at 
the RO level that are not on appeal to the Board.  Evidence 
related to these claims has been received and incorporated 
into the claims folder since the issuance of the Supplemental 
Statement of the Case (SSOC) in this matter in December 2003.  
As these records do not contain additional evidence pertinent 
to the claim on appeal, the issuance of another SSOC is not 
required.  See 38 C.F.R. § 19.31 (2005).  

For above reasons, no further development is needed to ensure 
VCAA compliance. 



II.  Service connection for a left knee disorder

The veteran asserts that playing competitive sports in the 
Navy, namely volleyball and softball, resulted in wear and 
tear on her left knee which has caused chronic pain and 
disability.  She also urges that she has a left knee disorder 
as a residual of her documented fall out of a motorized cart 
on an airfield in February 1993.  The Board acknowledges that 
the veteran played sports and fell out of a cart on the 
airfield and received emergency treatment for bilateral knee 
pain at that time.  However, there is no competent evidence 
of a current left knee disorder.  Thus, the claim must be 
denied.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2005).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The medical evidence of record fails to disclose a diagnosed 
left knee disorder following service.  It is undisputed that 
the veteran sought treatment for her bilateral knee pain in 
February 1993 following a fall from a cart on an airfield.  
However, there was minimal treatment in service, and the 
retirement physical examination yielded a finding of normal 
lower extremities, despite the veteran's report of knee pain 
prior to the examination.  Moreover, in the December 2000 VA 
general medical examination, there was no pertinent complaint 
or finding pertaining to the left knee.  In the report of VA 
orthopedic examination dated that same month, the veteran 
reported that her left knee did not bother her.  There was no 
diagnosis relevant to the left knee.  

At her December 2003 hearing, the veteran testified that she 
has had no treatment for her left knee.  The Board does not 
dispute that the service medical records show instances of 
treatment for left knee complaints.  However, neither 
treatment nor diagnoses have been noted subsequent to 
service.  

As to the symptoms and pain described herein, the Court held 
that a symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which her reported left knee symptoms can be attributed, 
there is no basis to find a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds,  Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  The Court has held that Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Contrary to the veteran's contention that she has a left knee 
disorder related to service, there is no competent medical 
evidence of such current disability.  While the veteran is 
competent to describe the symptoms that she experiences, her 
statements are without significant probative value in regard 
to the issue at hand, as she has not been shown to possess 
the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  The 
preponderance is against the veteran's claim for service 
connection for a left knee disorder, and the claim must be 
denied.


ORDER

Service connection for a left knee disorder is denied.  


REMAND

Additional action is necessary to fulfill the duty to assist 
with respect to the claims of service connection for 
bilateral hearing loss and tinnitus.  Specifically, the 
veteran's retirement audiological results dated in April 2000 
show hearing loss by VA standards.  See 38 C.F.R. § 3.385.  
However, VA examination in December 2000, just 8 months 
later, did not yield findings of hearing loss by VA 
standards.  Thus, additional examination is required to 
resolve this discrepancy.  

As to the claim for tinnitus, the December 2000 VA 
audiological evaluation contained a finding of occasional 
left-sided tinnitus associated with disequilibrium.  It is 
unclear whether there is current tinnitus related to the 
veteran's acoustic trauma in service.  Thus, upon remand, the 
examiner should offer an opinion as to whether there is 
tinnitus present which is at least as likely as not related 
to acoustic trauma in service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological evaluation.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted. 

The examiner should provide an opinion as 
to whether it is at least as likely as not 
that any current hearing loss or tinnitus 
had its onset during active service or is 
related to any in-service disease or 
injury, including acoustic trauma or the 
incident when the veteran perforated her 
left tympanic membrane with a Q-tip in 
December 1992.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

2.  Readjudicate the claims for service 
connection for bilateral hearing loss and 
tinnitus, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


